—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered February 14, 1996, convicting defendant, after a jury trial, of attempted robbery in the first degree (two counts), attempted robbery in the second degree (two counts) and criminal possession of a weapon in the third degree, and sentencing him to two terms of 2V2 to 7V2 years, two terms of 2 to 6 years, and a term of 1 to 3 years, respectively, all sentences to run concurrently, unanimously affirmed.
Defendant’s challenge to the sufficiency and admissibility of identification evidence is unpreserved (People v Gray, 86 NY2d *7710, 19-21; People v Morton, 189 AD2d 488, 495), and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant’s identity was properly established (CPL 60.25) and that, in any event, concerning sufficiency, identity was conceded by defendant in his own testimony (see, People v Kirkpatrick, 32 NY2d 17, 21, appeal dismissed 414 US 948).
Upon the present record, which defendant has not sought to amplify by way of a CPL article 440 motion, we find that defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137). It was a plausible strategy to concede identity and claim that the altercation with the complainants did not involve attempted robbery.
The People presented ample evidence to establish beyond a reasonable doubt that defendant’s statements were voluntary (see, People v Witherspoon, 66 NY2d 973, 974).
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur — Rosenberger, J. P., Nardelli, Wallach, Rubin and Mazzarelli, JJ.